                                           Case 5:17-cr-00487-BLF Document 59 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     USA,                                              Case No. 17-cr-00487-BLF-1
                                   8                   Plaintiff,
                                                                                           ORDER REFERRING DEFENDANT
                                   9             v.                                        TO FEDERAL PUBLIC DEFENDER
                                  10     GARRETT,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 31, 2020, Mr. Garrett wrote the Court a letter asking for an attorney to assist

                                  14   him with a motion for compassionate release. See Letter, ECF 58. Mr. Garrett was previously

                                  15   represented by the Federal Public Defender, and the Court REFERS this matter back to that office.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: September 3, 2020

                                  19                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
